lique Démocratique du Congo {sangi, le 26 avril 2016. LE

MIN/AFF.F/CTI/TSHO. 1062 /20 16.

istère des Affaires Foncières
N°  24693/MI
rection des Titres Immobiliers
Circonscription Foncière de Tshopo L-_— Transmis copie pour information à :
Division des_ Titres Immobiliers. - Monsieur le Directeur Chef de
ANGL Service _ des Titres immobiliers
4 Monsieur : : J'Administrateur
Commune de __< Territoire de Yahuma-
Té M le Chef de D ;
- Monsieur le
* _v/oM/N° DG/060/0 060/015 DU 23/07/2015 = ve QT M SHOPO 1. [=
| du Cadastre/ 2
ajet à . projet Contrat d' Emphytéose à ISANGL.--

jrcellen® : _ S.R 694-
emrune : Territ sy
A : oire de yahuma- Étt2S A Monsieurle Directeur Général ss dents
de la Société plantations et

Localité Yaholia Ii--
S.â (PHC)

PR DE a
—Huileries du Congo,
à Kinshasa

re de bien vouloir me le retourner dûment
Lis 694

*
fho neur de vous faire parvenir, SOUS CE pli, ave
3 DEUX exemplaires du Projet de Contrat d' Emphyteose relatif à la parcelle n°
ée dans le commune, Territoire de Yahuma, Localité Yaholia IA LE int 3
> EL Us occupez en vertu de : Certificat d' l'Enregistrement Vol. CK. 99 Folio Folio nya È
du treize décembre mil neuf cent quarante Six.

c priè

ons que votre contrat n'interviendra qu ‘apres le paiement de la somme reprise ci-dessous

Fc 87.885,00

artie comme suit :
- Prix de référence du terrain FRS SuR |
du contrat ROSE LL LEA
Fc 13.950,00

- Taxe d' établissement

_ Taxe de P.V. de mise en valeur TA
_ Taxe de Certificat d' enregistrement ; FC 0,00 r
+ { . Note d'usage ENS an |
AN | TFC
D: - Frais de mesurage et bornage : DR SRE
EX à - Frais de consultation À NY —
Lr | SR BR
: EE 1, Frais croquis (es TA 2
‘at LXXKXKXEXEXKX
EPA - Occupation 13 ET é Es BAR TEE
EX! 31/12/2016 FC 17.577,00
11VT MAR EE DE Lu ES La a \aUt LLC NS a EE
i \ à TOTAL : * ù Ê
: montant déjà payé suivant quittance LÉ dÙ 1: Ce ad
. RARASIRE EE NE
s du Comptable des Titr

WW \ à TOTAL
puloir verser en espèces entre les main
ana

que je VO Ro 18 RARG
où au compte n° 11.050/15

iles es = SAM HISANGANE
du wie gc Dore AAAEE 328 ee
ètre à présentée QU transmise en EE mmunication en mé

ous sera délivrée doit m'ê
‘exemplaires du Contrat d Emphytéose endéans le mois de la réception
si que la ft fre d'identité ci-jointe. È

24, RUES de la B

4 F È
s-deux

a

assurance de M8 considération singe

28
Je
s Immb ji

onservateur des Titre
à"

an Vicky MUNBANBA KIDITEA BOKART,

S. QRATIAUE hu LONUL lhandi, le 28 Avril 2010:

RES FONCIERE
N' à.4nd 4/MIN/APT/1 PARLE PITTIRY ELLE

SAATRES MMONILIE NS
+ ANGI 4 trans couple pau intormasion à
1AKUL \7 - ag 1o 120 aoû Marnenit |e Compas Pulls du jan
mains Tatrtin | hinanmi
Runaart de a [TPATALE

: REA Manaleur la ON ITA EL
brovinetale das Him
hope à land

res de le Pravines de ln

r Géndrul lu lu Sostété

[NITEMAL EL
ù À LME)

À Manaleut \e
\arias du LE NN

Qi. don plantations m1 lui
& : Prajet Contrat à la signature à Kinahiann

 Termmn SR &94
‘Sa trat d'emphytéase Monteur,
voire jartre/0 M n° n6/060/01% du 26 juittent PL
nente, tue dun

Me référant a

vatre Terrain [TEL Ve L 694 h ba nf

a h ln présents,
Genet TL ALL

dau PLU UL
de voire MEN

it ouh \e i

yvanir mr ATITI LS

us solliciter le titre de propriété PO
{

% - er jee de YAHUMA, localité YAHOLIA Il, j'ai l'honneut de vous faire WA!
Me … \ projet de contrat d'emphiytease tout en vaus priant de bien vouloir M8 jeu renveyet
la rubrique « L'EMPHYTEOTE » accompaënÈs du bordereau de versement:

RAILS

aux t onditions sulvantes !

qe à 640,00)
FC 1.840 00
AL: 1,305,00

ote d'usage

Frais techniques pe 930,00

is administratifs AL: Aët,00
DTAL À PAYER : FC 9,400 00

VIRE : Montant déjà payé suivant quittance n° um

| TOTAL À PAYER

Ce contrat ent étal

" Taxe d établissement contrat
axe croquis

: PTT LLLLLLLELE PELLEL

du TRI LA LLEL ressent

NE NU MERIET

je votre contrat at 6

le que | intervention 4
[ei

lermande de han youloir verse
facettes de da Provins de |

je vous sina
ant que js vaux (

e cl destin, mont
a Régie provinciale 485

ent de la somme détaillé
35/CDF ouvert au Hoi de |

fo (BCDC) à Kisangant,

au payem
_ compte n° 001501228522

q Banque Commerciale pu Con
ni sara considéré commis \n rence

Votre désintéres sers

eurs classée sans suite,

re demand qui sera d'aill
je rt cantidé

Veuillez agréer, Monsieur, \ assure €

TRE SAAMORJUERS

sE L | x
1 NT a
it ft [LITE (à

G\

’

2
f Arte XD AU! j
° # AXE Divis n
eT.
* #
[A
Ar ;
N TE
